UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 25, 2011 BLACK HILLS CORPORATION (Exact name of registrant as specified in its charter) South Dakota (State or other jurisdiction of incorporation) 001-31303 46-0458824 (Commission File Number) (IRS Employer Identification No.) 625 Ninth Street, PO Box 1400 Rapid City, South Dakota (Address of principal executive offices) 57709-1400 (Zip Code) (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders Black Hills Corporation (the “Company”) held its Annual Meeting of Shareholders on May 25, 2011, at which four proposals were submitted.The proposals are described in detail in the Company’s proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on April 13, 2011.A quorum of shares was present for the Annual Meeting, and the final results for the votes regarding the proposals are set forth below. 1. Shareholders elected four directors to serve for a three-year term to expire at the Annual Meeting of Shareholders in 2014, and until their successors shall be duly elected and qualified.The name of each director elected, and the votes cast for each such individuals, are set forth below: Nominee For Withheld Broker Non-Votes David R. Emery Rebecca B. Roberts Warren L. Robinson John B. Vering 2. Shareholders approved a proposal to ratify the appointment of Deloitte & Touche, LLP to serve as our independent registered public accounting firm for the year 2011.The votes regarding Proposal 2 were as follows: For Against Abstain Broker Non-Votes -0- 3. Shareholders approved, on an advisory and non-binding basis, the compensation of the Company’s named executive officers, as disclosed in the proxy statement.The votes regarding Proposal 3 were as follows: For Against Abstain Broker Non-Votes 4. Shareholders recommended, on an advisory and non-binding basis, that future advisory votes on executive compensation be held annually.The votes regarding Proposal 4 were as follows: 1 Year 2 Years 3 Years Abstain Broker Non-Votes In accordance with the voting results concerning this proposal, the Company’s Board of Directors determined that the Company will hold an annual advisory vote on named executive officer compensation until the next advisory vote on the frequency of the advisory vote on named executive officer compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK HILLS CORPORATION By: /s/ Steven J. Helmers Steven J. Helmers Senior Vice President and General Counsel Date:May 31, 2011 3
